Cooke, J.
Appeal from an order of the Family Court, Rensselaer County, entered March 17, 1969, which adjudged appellant to be the father of a child born to Miss “ Z ”* on November 7, 1966. Items in the record such as appellant’s suggestive written invitation to Miss “ Z ”* to come to Vermont on a weekend, her account of intercourse with him there on January 29, 1966, his admission of same during trial, his previous admittance of paternity in Family Court, the testimony of her girl friend that the couple had spent the night together in a bedroom and that he thereafter stated that the child was his, proof of the forwarding of $150 of his money to the child’s mother and a physician’s hypothetical opinion that it was reasonable medically to assume that conception occurred on January 29, 1966, as well as the uncontradicted evidence of absence of sexual relations by the mother with others during the period of conception, constituted clear and *1053convincing proof supporting the finding of paternity. Order affirmed, with costs. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Cooke, J.